Exhibit 99.1 Stepan Reports Second Quarter and Record First Half Earnings Northfield, Illinois, July 26, 2017 Stepan Company (NYSE: SCL) today reported: Second Quarter Highlights • Reported net income was $27.9 million, or $1.19 per diluted share versus $28.5 million, or $1.24 per diluted share, in the prior year.Adjusted net income* was $30.9 million, or $1.32 per diluted share versus $30.7 million, or $1.33 per diluted share, in the prior year. • Surfactants operating income was $31.0 million versus $27.2 million in the prior year. The increase was primarily attributable to higher demand for Functional Products, strength in Household, Industrial and Institutional end markets and lower manufacturing costs, mostly from prior plant closures in Canada and Brazil.Overall Surfactants sales volume declined 3% from the prior year primarily due to lower commodity surfactant demand. • Polymer operating income was $21.3 million versus $31.0 million in the prior year.This decrease was mostly attributable to higher raw material costs and lower sales volumes. Overall Polymer sales volume declined 7% from the prior year with polyol volumes down 5%. • Specialty Product operating income was $5.4 million versus $1.8 million in the prior year, primarily due to order timing differences within the flavor business and higher unit margins across the business. • Announced intent to acquire a surfactant plant and a portion of the associated business in Mexico. • Net-debt ratio declined 500 basis points to 10%. First Half Highlights • Reported net income was a record $59.8 million, or $2.56 per diluted share, a 6% increase versus $56.4 million, or $2.46 per diluted share, in the prior year. • Adjusted net income* was a record $62.6 million, or $2.68 per diluted share, a 4% increase versus $60.4 million, or $2.63 per diluted share, in the prior year. Total Company sales volume declined 4% compared to the first half of 2016. “The second quarter adjusted net income exceeded prior year as the Company continued to benefit from our diversification strategy, increased productivity and improved margins within our Surfactants and Specialty businesses. Rising raw material costs and increased competitive pressure contributed to a disappointing quarter for our Polymer business. The global market for rigid polyols continues to be strong,” said F. Quinn Stepan, Jr., Chairman, President and Chief Executive Officer. “ * Adjusted net income is a non-GAAP measure which excludes Deferred Compensation income/ expense as well as other significant and infrequent/non-recurring items. See Table II for a reconciliation of non-GAAP adjusted net income and adjusted earnings per diluted share. 1 Financial Summary ThreeMonthsEnded June 30 SixMonthsEnded June 30 ($ in thousands, except per share data) %
